Citation Nr: 0210325	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-26 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for variously diagnosed eye 
disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 
1945.

The current appeal arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In pertinent part, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for pterygium, 
astigmatism, and myopia.  

In May 2001 the RO determined that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for bilateral pterygium with myopia and 
astigmatism, but denied entitlement to service connection on 
a de novo basis.

In August 2001 the Board of Veterans' Appeals (Board) 
determined that new and material evidence to reopened the 
claim of entitlement to service connection for variously 
diagnosed eye disorders had been submitted.  In the same 
decision the Board remanded the issue of entitlement to 
service connection for variously diagnosed eye disorders for 
further development and adjudicative action.  

In May 2002 the RO denied entitlement to service connection 
for variously diagnosed eye disorders.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Pterygium clearly and unmistakably preexisted active 
service, thereby rebutting the presumption of soundness at 
induction, and did not chronically worsened during service.

2.  Astigmatism and myopia are refractive errors or 
developmental defects, and there is no competent evidence of 
record which shows that these disorders worsened beyond 
normal progression during service.




3.  The competent and probative evidence of record 
establishes that the veteran does not have a chronic acquired 
eye disorder no matter how diagnosed which is related to his 
period of active service. 


CONCLUSIONS OF LAW

1.  Preexisting pterygium, myopia, and astigmatism were not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2001).

2.  Chronic acquired variously diagnosed eye disorders were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the veteran's entrance examination it was noted that he 
had a pterygium on the left eye and visual acuity was 12/200 
correctable to 20/40.  He also had myopic astigmatism, 
moderately severe, bilateral, with visual acuity of 12/200 in 
the right eye, correctable to 20/40.

In service, on several occasions, the veteran was fitted for 
prescription glasses.  On one such occasion the prescription 
gave him headaches, so he returned and the prescription was 
corrected and refilled.


A report of medical care in February 1944 shows that the 
veteran complained of his eyes hurting in the sun, and that 
for the past 2-3 months, his eyes had felt tired.  He had 
epiphora in the left eye, and there was noted redness 
(nasally) in the left eye for the past 5 days.  He said that 
he had always had very poor vision, as long as he could 
remember.  

It was felt that he had eye strain.  Vision in the right eye 
was 5/200, correctable to 20/30.  Vision in the left eye was 
3/200, correctable to 20/30.  He was also noted to have 
bilateral pterygium.

Clinical records from June 1944 show acute conjunctivitis and 
left hemophagic findings.  It was felt that this might 
possibly be questionable episcleritis in the left eye as well 
as inflamed pterygium.  Hot packs and eye drops were 
implemented for the pterygium problems.

On a July 1944 referral note, it was felt that the pterygium 
head encroached approximately 1.0 mm. upon the left cornea.  
Surgery was recommended.

In July 1944, the veteran underwent surgery for the bilateral 
pterygium.  The surgical report shows that the pterygium base 
was dissected and undermined.  The head of the pterygium was 
severed from the cornea.  The bulbar conjunctiva was resected 
inferiorly and sutured with no untoward residuals.  He was 
continued in a limited profile given his diminished ongoing 
uncorrected visual acuity.

On the separation examination in February 1945, the veteran 
was found to be "high myopic," bilateral.  Uncorrected 
visual acuity was 14/400.  A determination was made that the 
preexisting visual problems including left pterygium had 
preexisted service and had not been aggravated thereby.

VA treatment records from the 1990's show bilateral visual 
impairment and the presence of pterygium surgical scars 
without impact on visual acuity.  On occasion, the veteran 
had one or another eye complaints, which he attributed to the 
sun, etc.; various refractions have been given for correcting 
his visual acuity.

The veteran was accorded a VA eye examination in June 1998.  
He reported having had pterygia surgery in service on both 
eyes.  Corrected visual acuity was 20/25, bilaterally.  
Applanation tension was 18 mm, bilaterally.  Inspection of 
the eyes was normal.  There was a 1+ nuclear sclerosis 
cataracts on both eyes, and a 1+ posterior subcapsular 
cataract on the left eye.  

The diagnoses were refractive error; status post pterygium 
surgery, both eyes, the examiner stated that this contributed 
to the astigmatism correction required in his glasses which 
correct his vision, quite nicely to 20/25 both eyes; and 
cataracts both eyes, mild.  

The veteran has indicated that he was seen at a private 
facility, release for records of which he provided; however, 
the facility has since indicated that they have no records 
for him, and that they keep records only 10 years.

The veteran was accorded a VA eye examination in February 
1999.  It was recorded that a pterygium had been noted on his 
induction physical as well as myopia with corrected visual 
acuity of 20/40 bilaterally.  The examiner noted that he had 
been seen in service for inflammation of the eyes with 
possible diagnosis of episcleritis and an inflamed pterygium 
of the left eye.  He had been subsequently seen by a 
physician who diagnosed bilateral pterygia although there was 
only a 1 mm. encroachment on the cornea.  Surgery was in fact 
performed on both eyes for pterygia in July 1944.

The examiner noted that recent treatment reports had shown 
that the veteran had complained of watering and redness in 
the eyes for which he had been given topical medications over 
the years.  Routine refractions had shown about the same 
myopia as before but with some astigmatism correction in both 
eyes.  The examiner reported that there was now nice 
correction in both eyes with glasses.

The veteran had complained of having to squint with his left 
eye to watch television.  He also said he had had infections 
in the left eye in 1944 and 1945, and had had watering of 
both eyes since that time.

Final diagnoses were made of: (1) cataracts, bilaterally, 
mild, not significant enough to require treatment at this 
time; and (2) refractive error, not severe in either the 
quantity of myopia or astigmatism.  The examiner opined that 
the veteran's astigmatism correction may well have been 
present prior to his induction physical and simply not 
elicited, accounting for the better visual acuity that he had 
today corrected than he did at that time with glasses.

However, it was also possible that his astigmatism could have 
increased because of his pterygia although doubtful because 
of the amount of the pterygium recorded in his record.  It 
was sometimes made worse by surgical treatment.  Although, in 
any case, it was well corrected with his glasses at this 
time.

The ophthalmologist also diagnosed (3) status post pterygium 
surgery, bilaterally. 
He further recommended that in his opinion, pterygia were 
probably present prior to his induction, although only the 
left eye pterygium was noted on the induction physical and 
they were still relatively small at the time of surgery (1 
mm. encroachment on the cornea).

The examiner noted that because of the chronic nature of 
pterygia, they was probably caused by environmental factors, 
in particular living for years in a place with high amounts 
of sunshine such as the southwestern United States.  They 
usually took years to develop and could be considered endemic 
in that part of the country.  The examiner recorded that 
episcleritis was only mentioned once in the EENT Clinic as a 
possible differential diagnosis, and there was no evidence 
today or in the medical record to give credence to the 
refractive error (myopia and astigmatism) which was 
considered average and certainly not severe, and the mild 
cataracts were considered age related but would probably 
become the veteran's primary concern for his vision in the 
years ahead.

The veteran was accorded a VA eye examination in February 
2002.  The diagnoses were status post pterygium removal in 
both eyes without regrowth in both eyes, but the patient 
still complained of tears and irritation in the left eye.  
The pterygium on the left eye especially was noted on 
induction and the right eye was probably there as well. 

It was noted that pterygium took a while to grow and could be 
irritated by a dusty, sandy environment.  There was no 
evidence of regrowth of the pterygium in either eye, but the 
veteran continued to have irritation in the left eye.  

The examiner recorded that myopia and astigmatism were 
present, but were also noted on his induction physical and 
were present prior to service.  

The examiner noted that the veteran was status post cataract 
surgery in the left eye and currently had a cataract in the 
right eye.  These were not considered service related but due 
to aging.  

The examiner recorded that the veteran had early macular 
degeneration changes in both eyes, which might prohibit him 
from seeing as clearly as he could, and were due to aging 
changes and not service related.  

The examiner recorded that the veteran had slight blepharitis 
in the left eye, which could account for the symptoms in the 
left eye, with tearing and burning.  This was not noted on 
examination and probably not service related.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9 (2001).

VAOPGCPREC 82-90 provides that there is a distinction under 
the law between a congenital or developmental "disease" and 
a congenital "defect" for service connection purposes in 
that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  

A congenital or developmental "defect", on the other hand, 
because of 38 C.F.R. § 3.303(c), is not service connectable 
in its own right though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c) 
(2001).

The CAVC held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  Id.

The CAVC has emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.

In its decision, the CAVC noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable." Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll.Ed. 1988)).



A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be considered where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. Id.

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 38 
C.F.R. § 3.306(b)(1) (2001).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

It is not necessary that a specific link be shown between in-
service activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  

Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  Moreover, the veteran has been 
afforded the benefit of several contemporaneous medical 
examinations to ascertain the etiology, nature, and extent of 
severity of the variously diagnosed eye disorders.  There is 
no need for further examination as the most recent 
examination of record was conducted in February 2002 
addressing the issue at hand.

A specific VCAA notice was also sent to the veteran in 
September 2001.  This notice advised him to submit additional 
evidence in support of his claim.  It advised him that he 
could submit it himself or sufficiently identify such 
evidence and complete a VA Form 21-4142 so that VA could 
obtain it for him.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  See Quartuccio v. Principi, 
01-997 (U.S. Vet. App. June 19, 2002).  In light of the 
above, the Board finds that the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).

Finally, there is ample medical evidence of record for a 
determination to be made with respect to the service 
connection claim.  There are several VA examinations of 
record, which specifically address the etiology of the 
veteran's variously diagnosed eye disorders.  VA examiners 
have specifically addressed the questions posed by the 
Board's August 2001 remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service connection 

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In the veteran's case at hand, the service medical records 
show that the veteran was diagnosed with pterygium, slight, 
left and astigmatism, myopic, moderately severe, bilateral at 
the time he was inducted into military service.  Accordingly, 
the presumption of soundness at induction is clearly rebutted 
as pre-existing conditions were shown at service induction.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The question becomes whether the pre-existing disorders were 
aggravated in service.  The veteran was treated surgically 
for his bilateral pterygium while on active duty.  However, 
the usual effects of treatment during service to ameliorate a 
pre-existing condition do not automatically constitute 
aggravation where the condition is no more disabling than it 
was prior to service.  See Verdon v. Brown, 8 Vet. App. 529 
(1996).  

Stated somewhat differently, merely because the veteran 
received documented treatment for his bilateral pterygium 
during service is not sufficient, in and of itself, to show 
aggravation of the pre-existing condition, particularly in 
the absence of any long-standing, permanent increase in the 
severity of the disorder.  The veteran has reported post 
service diagnosis for pterygia; however all post service eye 
examinations and VA treatment records have failed to show any 
pterygium of either eye.  

With no current medical evidence of the claimed disability, 
it obviously follows that there was no permanent increase in 
severity of pterygium during service.  The absence of 
pterygia, post service eye examinations constitute clear and 
unmistakable evidence to rebut any presumption of aggravation 
during service.

With respect to myopia and astigmatism the Board points out 
that 38 C.F.R. § 3.303(c) provides that a refractive error of 
the eye is not a disease or injury within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  As such, regardless of the character or the 
quality of any evidence, which the appellant could submit, a 
strictly refractive error cannot be recognized as a disease 
or injury.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
myopia and astigmatism are refractive errors, Parker v. 
Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 
Vet. App. 357, 364 (1992), service connection for these 
disorders must be denied as a matter of law.

Service connection may, however, be granted for disability 
due to in-service aggravation of such a condition due to 
superimposed disease or injury. See VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990), Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995) and Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).

It is well to note that myopia and astigmatism were noted on 
the induction examination; nonetheless, the 1999 VA examiner 
stated it was possible that the astigmatism could have 
increased due to pterygia although doubtful because of the 
amount of pterygium recorded in the record.  He also stated 
that it was sometimes made worse by surgical treatment.  In 
any event, it was well corrected with glasses.  

In the absence of a superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2001).

Eye disorders diagnosed subsequent to service include 
cataracts, both eyes, early macular degeneration changes, and 
blepharitis.  While the appellant has been diagnosed as 
having the above eye disorders, the most recent examination 
report accompanying these diagnoses clearly stated that the 
disorders were due to aging and not service related. 

The appellant's own opinions and statements asserting that 
the variously diagnosed eye disorders are related to his 
military service are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, one is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical diagnosis 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's variously diagnosed eye disorders were incurred in 
or aggravated during service.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for variously diagnosed eye 
disorders.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for variously diagnosed eye 
disorders is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

